Citation Nr: 0403641	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) due to personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had verified active duty service from February 
1983 until March 1986.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2002 
rating decision of the Regional Office (RO) in Columbia, 
South Carolina that denied service connection for PTSD, to 
include as due to personal assault.


REMAND

The veteran asserts that she now has PTSD as  the result of 
traumatic incidents during active duty, to include sexual 
assault and sexual harassment, for which service connection 
should be granted.

A review of the record shows that the veteran was treated at 
the dispensary in May 1985 after being assaulted by her 
boyfriend.  The personnel records indicated that she was 
having problems with her crew chief in April 1985 and a 
statement from a fellow service person confirmed this fact.  
She was also seen at the mental health clinic in February 
1986The VA psychiatric evaluation in February 2002 revealed a 
diagnosis of dysthymia and anxiety disorder.  The RO's denial 
was based on the fact that PTSD was not shown.  However, 
subsequent treatment records from the VA outpatient clinic 
reveal a diagnosis of PTSD

The record reflects that the appellant receives ongoing VA 
outpatient treatment at the North Augusta, Georgia VA 
outpatient clinic.  The Board notes that the most record in 
this regard is dated in July 19, 2002.  

Under the circumstances, this case is REMANDED to the RO for 
the following actions:

1.  The RO is requested to obtain the 
treatment records dating from July 20, 
2002 from the North Augusta VA 
outpatient clinic and associated with 
the claims folder.  

2.  The veteran is requested to obtain 
signed statements on her behalf from 
the persons listed on her claim and 
PTSD/personal assault development 
letter concerning their knowledge of 
the alleged stressful events (i.e., the 
veteran allegations of sexual assault/ 
harassment in service) for inclusion in 
the record.

3.  After all indicated development has 
been undertaken, the RO should prepare 
a memorandum for the file stating which 
stressors, if any, have been verified.

4.  Thereafter the veteran should be 
scheduled for VA examinations by a 
psychiatrist and a psychologist in 
order to determine the nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder is to 
be made available for review by the 
examiners prior to the examination.  
All necessary special studies or tests 
should be accomplished.

Inform the examiners that only 
stressors which have been verified may 
be used as a basis for a diagnosis of 
post-traumatic stress disorder.  If the 
diagnosis of post- traumatic stress 
disorder is deemed appropriate, the 
psychiatrist should specify whether the 
stressor found to be established by the 
record was sufficient to produce post- 
traumatic stress disorder, and whether 
there is a link between the current 
symptomatology and the in service 
stressors found to be established by 
the record.  If an acquired psychiatric 
disorder other than PTSD is diagnosed 
the psychiatrist is requested to render 
an opinion as to whether it is as 
likely as not that the disorder is 
related to service.  A complete 
rationale for any opinion expressed 
must be provided. A complete rationale 
should be provided for any opinion 
expressed.

6.  Thereafter, the RO should 
readjudicate the claim on appeal.  If 
the benefit sought remains denied, the 
veteran and her representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



